United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL RAILROAD ADMINISTRATION,
Kansas City, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1122
Issued: September 26, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 10, 2012 appellant filed a timely appeal from November 14, 2012 and
March 13, 2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
The claim was docket as No. 13-1122.
This claim has previously been before the Board. In an order dated August 13, 2012, the
Board remanded the case to OWCP. The Board noted that appellant had two accepted claims for
back conditions, one that occurred during a lifting incident in 1987, and one that occurred in a
motor vehicle accident in 1988. These claims were adjudicated by OWCP under file numbers
xxxxxx505 and xxxxxx534 respectively. The instant claim, for aggravation of preexisting
degenerative disc disease, was filed on May 10, 2010 and was adjudicated by OWCP under file
number xxxxxx789. The Board remanded the case for OWCP to combine the current claim with
OWCP file numbers xxxxxx505 and xxxxxx534 and after any further development deemed
necessary, to issue an appropriate de novo decision.
On remand, OWCP combined the three case files, and by decision dated November 14,
2012, it again denied the instant claim on the grounds that it was not timely filed. Appellant
timely requested a review of the written record, and in a March 13, 2013 decision, an OWCP
hearing representative affirmed the November 14, 2012 decision. The hearing representative

noted that on July 8, 2010 OWCP accepted degenerative disc disease from L2-S1 under file
number xxxxxx534.
The Board finds that the issue in the instant claim, xxxxxx789, whether employment
factors aggravated appellant’s degenerative disc disease of the lumbar spine, is moot because
under file number xxxxxx534, OWCP has accepted degenerative disc disease from L2-S1 as
employment related. Appellant has been receiving wage-loss compensation for total disability
since he retired in April 1989. He also receives medical benefits for his accepted conditions,
which also include lumbosacral strain and L2-3 disc herniation.
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 13, 2013 and November 14, 2012 are set aside.1
Issued: September 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a member
of the Board after May 16, 2014.

2

